Citation Nr: 0313693	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  01-01 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a respiratory 
disability due to an undiagnosed illness.

3.  Entitlement to service connection for bleeding in the 
stomach due to an undiagnosed illness.

4.  Entitlement to service connection for subdural hematoma 
(also claimed as hemotosis) due to an undiagnosed illness.

5.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.

6.  Entitlement to service connection for an undiagnosed 
illness manifested by headaches.

7.  Entitlement to service connection for chronic disorders 
of the wrists, ankles and neck (also claimed as chronic joint 
pain, aching joints and muscles) due to an undiagnosed 
illness.

8.  Entitlement to service connection for an elbow and knee 
condition due to an undiagnosed illness.

(The issues of entitlement to service connection for a 
respiratory disability, bleeding in the stomach, subdural 
hematoma, fatigue, headaches, and chronic disorders of the 
wrists, ankles, neck, elbows, and knees, due to an 
undiagnosed illness, will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to April 
1992.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran testified at a Board hearing at the RO in January 
2003.  At the hearing, the veteran was informed that the 
record would be put on hold for 60 days to give him an 
opportunity to submit any additional medical evidence.  No 
additional evidence, however, has been received.

The Board is undertaking additional development on the issues 
of entitlement to service connection for a respiratory 
disability, bleeding in the stomach, subdural hematoma, 
fatigue, headaches, and chronic disorders of the wrists, 
ankles, neck, elbows, and knees, all due to an undiagnosed 
illness.  After giving the veteran appropriate notice and an 
opportunity to respond to include waiving initial review by 
the RO, the Board will prepare a separate decision addressing 
these issues.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  There is no credible supporting evidence that the veteran 
experienced an in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The Board finds that the RO 
decisions and correspondence provided to the veteran in this 
case have notified him of all regulations pertinent to 
service connection for PTSD claims, informed him of the 
reasons for which it had denied his claim, and provided him 
additional opportunities to present evidence and argument in 
support of his claim.

The claims file contains relevant service, private, and VA 
medical records; the veteran's personnel records have also 
been obtained.  The veteran has not referenced any existing 
evidence that might aid his PTSD claim or that might be 
pertinent to the bases of the denial of his claim, and in an 
April 2001 letter the veteran was notified of the evidence he 
could submit and the evidence that VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
also finds that a VA examination would serve no useful 
purpose in this case.  The existence of PTSD is not in 
dispute and an examination will not prove or disprove the 
veteran's asserted stressors.  Charles v. Principi, 16 Vet. 
App. 370 (2002).

As noted, the veteran gave testimony concerning his PTSD 
claim at a January 2003 Board hearing.  At that hearing, the 
veteran was repeatedly informed that he had the right to 
submit additional evidence, and was further informed that the 
record would be held open 60 days in an effort to give him 
time to submit any evidence pertaining to this claim.  A note 
associated with the claims file indicates that the veteran 
has not submitted any additional evidence at this time.  As 
the veteran has not submitted any additional evidence to aid 
in verifying his claimed stressor, further psychiatric 
examination is not considered necessary.  Therefore, 
assistance in the form of a VA psychiatric examination is not 
warranted.

Based on the foregoing, the Board finds that VA has done 
everything reasonably possible to assist the veteran and that 
no further action is necessary.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. §§ 3.102, 3.159.

The law provides that a veteran is entitled to service 
connection for a disability resulting from disease or injury 
incurred or aggravated while in active service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and the claimed 
inservice stressor; and credible evidence that the claimed 
inservice stressor actually occurred.  38 C.F.R. § 3.304(f); 
see also Cohen v. Brown, 10 Vet. App. 128 (1997).

In this case, VA medical records contain diagnoses of PTSD.  
The Board notes, however, that a diagnosis of PTSD, related 
to service, based on an examination which relied upon an 
unverified history, is inadequate.  West v. Brown, 7 Vet. 
App. 70, 77 (1994).  It must therefore be determined whether 
there exists a stressor which has been verified from official 
sources or if there is credible supporting evidence from 
another source that a stressor claimed by the veteran 
occurred.

The Board observes that if a claimed stressor relates to 
combat, service department evidence that the veteran engaged 
in combat, or received certain personal awards normally 
associated with combat, will be accepted (in the absence of 
evidence to the contrary) as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  If, 
however, the VA determines that the veteran did not engage in 
combat with the enemy, the veteran's lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain credible 
supporting evidence which corroborates the veteran's 
testimony or statements.  38 C.F.R. § 3.304(f); Cohen, supra.

The Board notes that the veteran's service personnel records 
do not show that he received medals or decorations which 
verify combat.  Furthermore, the veteran testified at the 
January 2003 Board hearing that he had not participated in 
combat.  As there is no evidence (or assertion) that the 
veteran engaged in combat, entitlement to service connection 
for PTSD in this case will require credible supporting 
evidence that a claimed inservice stressor actually occurred.  
38 C.F.R. § 3.304(f).

The veteran has stated that his stressors include securing 
enemy bunkers and witnessing the desecration (by American 
soldiers) of the bodies of Iraqi soldiers.  The veteran 
testified that he had not actually witnessed enemy soldiers 
being killed but saw evidence of combat "on the horizon."

The Board notes that while the veteran has asserted that he 
witnessed the desecration of Iraqi soldier's dead bodies by 
his service comrades, the veteran has not provided any 
evidence of such an event and has not provided sufficient 
evidence to allow this stressor to be verified.  Further, 
there is no indication that the veteran reported any such 
serious incidents to his commanding officers.  As for 
clearing enemy bunkers and encountering traumatic events 
while doing so, this stressor also is essentially 
unverifiable, as the veteran has offered no information that 
could lead to its verification.  The veteran's personnel 
records note that he was a mechanic and there is little or no 
indication that the veteran was trained or participated in 
such activities.  While the veteran displayed and talked 
about certain photographs of the Gulf War during his January 
2003 Board hearing, the photographs did not contain any 
pictures of the veteran.  The Board observes that the lay 
statements submitted by the veteran in support of his claim 
do indicate that the veteran had undergone significant 
changes upon his return from the Persian Gulf.  The 
statements, however, do not verify any of the veteran's 
alleged stressors in this case.

After a careful review of the evidence, the Board must 
conclude that a claimed stressor has not been verified by 
credible supporting evidence, and the veteran's claim for 
service connection therefore does not meet the requirements 
of 38 C.F.R. § 3.304(f).  While the question of whether a 
proven stressor is sufficient to support a diagnosis of PTSD 
is a medical question, the question of whether an alleged 
stressor actually occurred is a question for VA adjudicators, 
Cohen, and the matter of whether there is credible supporting 
evidence of a veteran's account of a stressor is a question 
of fact and credibility to be determined by the Board.  The 
lack of any credible supporting evidence of a claimed 
stressor is the determinative factor in this case.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for PTSD is denied.




	                        
____________________________________________
	STEVEN L. COHN	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

